Title: Report on the Expediency of Erecting a Lighthouse on Watch Hill in Rhode Island, [23 January 1795]
From: Hamilton, Alexander
To: President of the Senate


[Philadelphia, January 23, 1795Communicated on January 23, 1795]
[To the President of the Senate]
The Secretary of the Treasury in obedience to the Order of the Senate of the 18th. of February 1793 Respectfully makes the following report:
The Commissioner of the Revenue being particularly charged by the arrangements of the Department with that branch of it which relates to light Houses & other similar establishments for the benefit of Navigation;
The Secretary of the Treasury committed to him the conducting of the requisite preliminary enquiries on the subject of the order of the Senate. The result is contained in a communication from that Officer of the 5th. of December last herewith transmitted, and which after due examination is conceived to be well founded.
The only reflection which occurs by way of objection to the erecting of the Beacon contemplated (the main object of which is not foreign but coasting navigation) is that it may be a precedent for extensive expence, as well for maintenance as erection, in numerous analogous cases of equal utility.
Respectfully submitted

Alexander HamiltonSecy of the Treasy
